DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-7, 9-16, 18 and 20 have been examined in this application. Claims 1, 10 and 20 are amended. Claims 8, 17, 19 and 21 are cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 12/30/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Response to Arguments
In response to the request for continued examination dated 12/30/2020 and arguments filed 11/16/2020 , after further consideration of the prior art, Gong et al. (WO 2016/154942 A1), new sections were found that demonstrate that the amended claim language is taught in the prior art. With respect to the argument that the limitation, “while remotely controlling the UAV, determining whether the UAV is about to enter a geo-fence associated with a mobile device of a person who is subscribed to a UAV-free service, such that the geo-fence associated with the mobile device moves as the mobile device travels” is not taught in the prior art, as detailed in the 102 section below, Gong et al. discloses remotely controlling the UAV and determining whether the UAV is about to enter a geo-fence associated with a mobile device of a person who is subscribed to a UAV-free service. For example paragraph [0593] details that as a UAV is remotely controlled a determination may be made that the UAV is approaching a restricted air space. Furthermore paragraphs [0572-0573, 0955-0957, 0964, and 0977] detail that the restricted airspace may be created by a geo-fence associated with a mobile device of a person who has registered their mobile device to create a UAV-free space. This registration of the mobile device to create a UAV-free air space reads on the broadest reasonable interpretation of the UAV-free subscription in the claim language.  Furthermore, paragraphs [0568-0569] detail that this geo-fence device may be movable which teaches that the geo-fence associated with the mobile device moves as the mobile device travels. 
With respect to the argument that the limitation, “and in response to determining that the UAV is about to enter a geo-fence associated with the traveling mobile device, dynamically adapting the dynamic restriction data of the UAV, such that a flight operation of the UAV is dynamically adjusted to avoid overlapping with the geo-fence associated with the traveling mobile device” is not taught in the prior art, as detailed in the 102 section below, Gong et al. discloses this limitation. For example, paragraphs [0560-0561, 0592-0594] disclose in response to determining that the UAV is about to enter a geo-fence associated with the traveling mobile device, adjusting the flight regulations and dynamically adjusting the flight operations, by modifying the flight path, to avoid overlapping with the geo-fence associated with the mobile device. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “in response to determining that the UAV is about to enter a geo-fence associated with the traveling mobile device, dynamically adapting the dynamic restriction data of the UAV, such that a flight operation of the UAV is dynamically adjusted to avoid overlapping with the geo-fence associated with the traveling mobile device”, the wording is unclear and therefore indefinite because it is unclear whether the wording “traveling mobile device” is indicating that the mobile device is currently traveling or whether it is just capable of traveling as detailed in the limitation above. The limitation is interpreted so that a mobile device that is capable of traveling reads on it. 
Claims 2-7, 9, 11-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1 and 10 and for failing to cure the deficiencies listed above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. (WO 2016/154942 A1).

 Claim 1, Gong et al. discloses a method for remote control of an unmanned aerial vehicle, UAV, the method being performed by a wireless terminal and comprising the steps of: 
obtaining a geographical position and an identity of the UAV ([0550, 0561, 0630]; Fig. 18, UAV location and identifier is reported to an air control system or geo-fencing device, [0719-0720] Communication may be through user terminal (wireless terminal)); 
retrieving dynamic restriction data for the UAV based on the obtained geographical position and identity of the UAV ([0550, 0630]; Fig. 3, UAV flight regulations (dynamic restrictions) are received based on the obtained position and identity. [0719]; Communication may be through user terminal (wireless terminal)) wherein:
restriction data is dynamically changed according to changes in the geographical position of the UAV over time ([0550, 0561] Flight regulations (restriction data) is changed based on the geographic position of the UAV coming into a geo-fenced boundary); and 
at least a portion of the dynamic restriction data is configured to be transmitted to the UAV before the UAV is airborne ([0150, 0565] Flight regulations (dynamic restriction data) includes take-off instructions); and
remotely controlling the UAV based on the retrieved dynamic restriction data ([0552]; UAV is operated based on flight regulations (dynamic restrictions) [0593] Control may be performed by the user terminal (wireless terminal)).
while remotely controlling the UAV, determining whether the UAV is about to enter a geo-fence associated with a mobile device of a person who is subscribed to a UAV-free service, such that the geo-fence associated with the mobile device moves as the mobile device travels ([0556, 0568-0569, 0572-0573, 0593, 0955-0957, 0964, 0977] As the UAV is remotely controlled, a determination is made that it is approaching a restricted airspace created by a geo-fence device. A geo-fence may be a mobile device, such as a smart phone of a person who has registered their mobile device to create a UAV-free area (subscribed to a UAV-free service), and the boundary of flight regulation restrictions is determined based on the location of the mobile device which is movable. As detailed in paragraph [0593] user terminal (wireless terminal) may make determination that the UAV is about to enter a geo-fence based on notification and make adjustments accordingly); 
and in response to determining that the UAV is about to enter a geo-fence associated with the traveling mobile device, dynamically adapting the dynamic restriction data of the UAV, such that a flight operation of the UAV is dynamically adjusted to avoid overlapping with the geo-fence associated with the traveling mobile device ([0550, 0560-0561, 0592-0594] Determine that UAV is approaching a restricted air space and in response adjusting operations of the UAV through flight commands to avoid restricted geo-fence region (avoid overlapping). Restriction data is dynamically adapted based on location of the UAV).

As per Claim 2, Gong et al. discloses the method according to claim 1, wherein the geographical position of the UAV is indirectly obtained by determining a geographical position of the wireless terminal ([0398] Geographic location indicative of whether the UAV falls in a zone for flight regulations may be based on remote controller/ user terminal location (mobile terminal). Therefore, geographic location of the UAV relative to flight regulation boundary areas is geographically obtained indirectly. [0561, 0575] Additionally, this limitation is performed when the user terminal acts as the geo-fence device and determines the UAV location based on sensed data).

As per Claim 3, Gong et al. discloses the method according to claim 1, wherein the UAV is remotely controlled via a peer-to-peer connection ([0132, 0135]; Fig. 2).

 Claim 4, Gong et al. discloses the method according to claim 3, wherein the wireless terminal is in connectivity with the UAV via a Wireless Local Area Network ([0132, 0135]; Fig. 2 UAV is controlled through a communication channel, connection 3 which is a network connection, such as wireless LAN).

As per Claim 5, Gong et al. discloses the method according to claim 1, wherein a UAV type is determined by the identity of the UAV, and the dynamic restriction data is based on the UAV type ([0173] UAV type is determined based on UAV identifier. Flight regulations (dynamic restrictions) are based on UAV type).

As per Claim 6, Gong et al. discloses the method according to claim 1, wherein the retrieved dynamic restriction data comprises one or more of the following: a limited range of operation ([0127] Flight regulations (dynamic restrictions) dictate when UAV may not fly in a certain region), a sensor restriction ([0127] Flight regulations (dynamic restrictions) dictate what data sensors can transfer), a landing instruction ([0148] Flight regulations (dynamic restrictions) dictate landing instructions), and a hover instruction ([0148] Flight regulations (dynamic restrictions) govern altitude. Therefore, a hover instruction is provided).

As per Claim 9, Gong et al. discloses the method according to claim 1, wherein the restriction data comprises one or more of the following: UAV type ([0128] Flight regulations (dynamic restrictions) may be based on UAV type), weight ([0153]; Flight regulations (dynamic restriction) may govern the weight of the payload), camera, camera usage ([0127] Flight regulations (dynamic restrictions) may govern when an image capturing device is operational), flight time ([0127] Flight regulations (dynamic restrictions) may govern when the UAV may not fly in particular regions), speed ([0149] Flight regulations (dynamic restrictions) govern speed of the UAV), communication capabilities ([0127]; Flight regulations (dynamic restrictions) may govern communication), sensor capabilities ([0127] Flight regulations (dynamic restrictions) dictate what data sensors can transfer), UAV functions ([0127, 0148]), geographical position ([0148]; Flight regulations (dynamic restrictions) govern position), and low altitude airspace restrictions ([0148] Flight regulations (dynamic restrictions) govern altitude).

As per Claim 10, Gong et al. discloses a wireless terminal for remote control of an unmanned aerial vehicle, UAV, the wireless terminal comprising: 
a processor ([0112, 0819] User terminal, also referred to as a remote controller, includes a processor); 
and a computer program product storing instruction that, when executed by the processor, causes the wireless terminal to ([0112] User terminal includes memory storage units with computer code): 
obtain a geographical position and an identity of the UAV ([0550, 0561, 0630]; Fig. 18, UAV location and identifier is reported to an air control system or geo-fencing device, [0719-0720] Communication may be through user terminal (wireless terminal));
retrieve dynamic restriction data for the UAV based on the obtained geographical position and identity of the UAV ([0550, 0630]; Fig. 3, UAV flight regulations (dynamic restrictions) are received based on the obtained position and identity. [0719]; Communication may be through user terminal (wireless terminal)), wherein: 
	restriction data is dynamically changed according to changes in the geographical position of the UAV over time ([0550, 0561] Flight regulations (restriction data) is changed based on the geographic position of the UAV coming into a geo-fenced boundary); and 
([0150, 0565] Flight regulations (dynamic restriction data) includes take-off instructions); and 
remote control the UAV based on the retrieved dynamic restriction data ([0552]; UAV is operated based on flight regulations (dynamic restrictions) [0593] Control may be performed by the user terminal (wireless terminal)).; 
while remotely controlling the UAV, determining whether the UAV is about to enter a geo-fence associated with a mobile device of a person who is subscribed to a UAV-free service, such that the geo-fence associated with the mobile device moves as the mobile device travels ([0556, 0568-0569, 0572-0573, 0593, 0955-0957, 0964, 0977] As the UAV is remotely controlled, a determination is made that it is approaching a restricted airspace created by a geo-fence device. A geo-fence may be a mobile device, such as a smart phone of a person who has registered their mobile device to create a UAV-free area (subscribed to a UAV-free service), and the boundary of flight regulation restrictions is determined based on the location of the mobile device which is movable. As detailed in paragraph [0593] user terminal (wireless terminal) may make determination that the UAV is about to enter a geo-fence based on notification and make adjustments accordingly); 
and in response to determining that the UAV is about to enter a geo-fence associated with the traveling mobile device, dynamically adapting the dynamic restriction data of the UAV, such that a flight operation of the UAV is dynamically adjusted to avoid overlapping with the geo-fence associated with the traveling mobile device ([0550, 0560-0561, 0592-0594] Determine that UAV is approaching a restricted air space and in response adjusting operations of the UAV through flight commands to avoid restricted geo-fence region (avoid overlapping). Restriction data is dynamically adapted based on location of the UAV).

 Claim 11, Gong et al. discloses the wireless terminal according to claim 10, wherein the geographical position of the UAV is indirectly obtained by determination of a geographical position of the wireless terminal ([0398] Geographic location indicative of whether the UAV falls in a zone for flight regulations may be based on remote controller/ user terminal location (mobile terminal). Therefore, geographic location of the UAV relative to flight regulation boundary areas is geographically obtained indirectly. [0561, 0575] Additionally, this limitation is performed when the user terminal acts as the geo-fence device and determines the UAV location based on sensed data).

As per Claim 12, Gong et al. discloses the wireless terminal according to claim 10, wherein the UAV is remotely controlled via a peer-to-peer connection ([0132, 0135]; Fig. 2).

As per Claim 13, Gong et al. discloses the wireless terminal according to claim 12, wherein the wireless terminal is in connectivity with the UAV via a Wireless Local Area Network ([0132, 0135]; Fig. 2 UAV is controlled through a communication channel, connection 3 which is a network connection, such as wireless LAN).

As per Claim 14, Gong et al. discloses the wireless terminal according to claim 10 wherein a UAV type is determined by the identity of the UAV, and the dynamic restriction data is based on the UAV type ([0173] UAV type is determined based on UAV identifier. Flight regulations (dynamic restrictions) are based on UAV type).

As per Claim 15, Gong et al. discloses the wireless terminal according to claim 10 wherein the retrieved dynamic restriction data comprises one or more of the following: a limited range of operation ([0127] Flight regulations (dynamic restrictions) dictate when UAV may not fly in a certain region), a  ([0127] Flight regulations (dynamic restrictions) dictate what data sensors can transfer), a landing instruction ([0148] Flight regulations (dynamic restrictions) dictate landing instructions), and a hover instruction ([0148] Flight regulations (dynamic restrictions) govern altitude. Therefore, a hover instruction is provided).

As per Claim 18, Gong et al. discloses the wireless terminal according claim 10, wherein the restriction data comprises one or more of the following: UAV type ([0128] Flight regulations (dynamic restrictions) may be based on UAV type), weight ([0153]; Flight regulations (dynamic restriction) may govern the weight of the payload), camera, camera usage ([0127] Flight regulations (dynamic restrictions) may govern when an image capturing device is operational), flight time ([0127] Flight regulations (dynamic restrictions) may govern when the UAV may not fly in particular regions), speed ([0149] Flight regulations (dynamic restrictions) govern speed of the UAV), communication capabilities ([0127]; Flight regulations (dynamic restrictions) may govern communication), sensor capabilities ([0127] Flight regulations (dynamic restrictions) dictate what data sensors can transfer), UAV functions ([0127, 0148]), geographical position ([0148]; Flight regulations (dynamic restrictions) govern position), and low altitude airspace restrictions ([0148] Flight regulations (dynamic restrictions) govern altitude).

As per Claim 20, Gong et al. discloses a computer readable non-transitory storage medium storing a computer program which, when executed on at least one processor, causes the at least one processor to: 
obtain a geographical position and an identity of a UAV ([0550, 0561, 0630]; Fig. 18, UAV location and identifier is reported to an air control system or geo-fencing device, [0719-0720] Communication may be through user terminal (wireless terminal)); 
([0550, 0630]; Fig. 3, UAV flight regulations (dynamic restrictions) are received based on the obtained position and identity. [0569]; Fig. 3, Geo-fence may be associated with a mobile object, such as a car (associated with a moving object). [0719]; Communication may be through user terminal (wireless terminal)) wherein:
restriction data is dynamically changed according to changes in the geographical position of the UAV over time ([0550, 0561] Flight regulations (restriction data) is changed based on the geographic position of the UAV coming into a geo-fenced boundary); and 
at least a portion of the dynamic restriction data is configured to be transmitted to the UAV before the UAV is airborne ([0150, 0565] Flight regulations (dynamic restriction data) includes take-off instructions); and 
remote control of the UAV based on the retrieved dynamic restriction data ([0552]; UAV is operated based on flight regulations (dynamic restrictions) [0593] Control may be performed by the user terminal (wireless terminal)).	while remotely controlling the UAV, determining whether the UAV is about to enter a geo-fence associated with a mobile device of a person who is subscribed to a UAV-free service, such that the geo-fence associated with the mobile device moves as the mobile device travels ([0556, 0568-0569, 0572-0573, 0593, 0955-0957, 0964, 0977] As the UAV is remotely controlled, a determination is made that it is approaching a restricted airspace created by a geo-fence device. A geo-fence may be a mobile device, such as a smart phone of a person who has registered their mobile device to create a UAV-free area (subscribed to a UAV-free service), and the boundary of flight regulation restrictions is determined based on the location of the mobile device which is movable. As detailed in paragraph [0593] user terminal (wireless terminal) may make determination that the UAV is about to enter a geo-fence based on notification and make adjustments accordingly); 
and in response to determining that the UAV is about to enter a geo-fence associated with the traveling mobile device, dynamically adapting the dynamic restriction data of the UAV, such that a flight operation of the UAV is dynamically adjusted to avoid overlapping with the geo-fence associated with the traveling mobile device ([0550, 0560-0561, 0592-0594] Determine that UAV is approaching a restricted air space and in response adjusting operations of the UAV through flight commands to avoid restricted geo-fence region (avoid overlapping). Restriction data is dynamically adapted based on location of the UAV).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (WO 2016/154942 A1)).
As per Claim 7, Gong et al. discloses the method according to claim 1, wherein the UAV is controlled to generate an alert based on the retrieved dynamic restriction data ([0558] UAV may provide an alert to the user terminal based on the flight regulations (dynamic restrictions). .

Gong et al. discloses providing an alert based on the retrieved dynamic restriction data. Gong et al. does not explicitly disclose as part of the embodiment drawn to paragraph [0558] that the alert may generate a sound and/or light. However, Gong et al. teaches in a separate embodiment drawn to paragraph [0267] that an alert may be a sound and/or light ([0267] Alert may be visibly displayed or audibly discernable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment drawn to paragraphs [0558] to include wherein the alert is a sound and/ or light as detailed in the embodiment drawn to paragraph [0267] with the motivation being to effectively notify the user. 

As per Claim 16, Gong et al. discloses the wireless terminal according to claim 10, wherein the UAV is controlled to generate an alert based on the retrieved dynamic restriction data ([0558] UAV may provide an alert to the user terminal based on the flight regulations (dynamic restrictions). .

While Gong et al. discloses providing an alert based on the retrieved dynamic restriction data. Gong et al. does not explicitly disclose as part of the embodiment drawn to paragraph [0558] that the alert may generate a sound and/or light. However, Gong et al. teaches in a separate embodiment drawn to paragraph [0267] that an alert may be a sound and/or light ([0267] Alert may be visibly displayed or audibly discernable). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment drawn to paragraphs [0558] to include wherein the alert is a sound and/ or light as detailed in the embodiment drawn to paragraph [0267] with the motivation being to effectively notify the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        
	/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619